                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


SHANNON LEWANDOWSKI

               Plaintiff,

       v.                                           Case No: 16-CV-1089

CITY OF MILWAUKEE

               Defendant.


                     DECLARATION OF SHANNON LEWANDOWSKI



Pursuant to 28 U.S.C. § 1746, I hereby declare the following to be true under penalty of perjury:

       1.      I am the Plaintiff in this case, and I give this declaration based on my personal

knowledge.

       2.      Defendant’s sworn officers and detectives are majority male.

       3.      I was hired by Defendant’s Police Department in June 1999 as a police officer,

and I was employed by Defendant in various positions for over 17 years. In 2005, I was

promoted to detective and spent the majority of my career assigned to violent crimes.

       4.      Throughout most of my career, Defendant assigned me to undesirable tasks at

work because I am female and later because I complained of discrimination and retaliation.

       5.      Because I would not back down from complaining about injustice and

discrimination when I saw it, other department members and command staff called me

derogatory names such as “pitbull” and “black cloud.”

       6.      At all times material herein, I performed my work duties in accordance with the




        Case 2:16-cv-01089-WED Filed 06/21/19 Page 1 of 40 Document 86
reasonable expectations of the Defendant.

       7.     In my performance review for 2011, my supervisor noted, “Detective

Lewandowski shows exceptional skill in her thoroughness to investigate a felonious crime.

Detective Lewandowski exhibits tenacity and is relentless when conducting follow-up to track

down known and unknown criminals for any type of crime. Detective Lewandowski shows

independence in her investigations and willingly accepts any assignment given to her without

complaint. Detective Lewandowski is a reliable and dependable investigator.”

       8.     In my performance review for 2014, a true and correct copy of which is attached

as Exhibit 7, my supervisor noted, “Detective Lewandowski is very passionate bout [sic] her

work and genuinely cares about the victims. She takes ownership of all her cases, and completes

the required follow up in order to obtain criminal charges AND a convention.         Detective

Lewandowski is skilled at using social media to identify suspects and gather evidence against

them. During this rating period, she chaired a trial in which the defendant was a high value

target. At the conclusion of the trial, the defendant was found guilty of Attempt-1st Degree

Intentional Homicide, and he was sentenced to 37 years in prison.” He concluded by stating in

part, “Detective Lewandowski is undoubtedly one of the most dedicated detectives on the

department – her ability to follow through with her investigations from start to finish is

impressive.” The review also notes that “she was counseled by Lt. Sean Hanley about the proper

way to follow the chain of command. This stemmed from an email that she sent to the Chief and

other members of the command staff.”

       9.     While employed by Defendant, I received Early Intervention Training to assist

fellow officers on the Department with personal issues or situations that came up during their

employment.



                                              2

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 40 Document 86
       10.     On November 1, 2006, I submitted a memo to Captain Dubis regarding

“Harassment by neighbor,” a true and correct copy of which is attached as Exhibit 1. I noted

that “Since the summer of 2005, I have had multiple problems with my neighbor…. I have

spoken to Sgt. Staton of District Three.” She added, “In August of 2006, Lawrence Poggenburg

threatened my job and my reputation. He stated to me that ‘people like me do not belong on the

Police Department’ and would do whatever it took to either, ‘make me move or get me fired,

whichever comes first.’ I am a single parent and the provider for my children. This threat

caused me great concern. Lawrence Poggenburg has continually harassed me verbally, as well

as using the power of the Police Department to further harass me. He has also used other

agencies by giving me unfounded parking citations.”

       11.     When I obtained a temporary restraining order against Poggenburg on November

15, 2011, Defendant refused to serve it on him despite its legal obligation to do so.

       12.     On November 28, 2011, I wrote a letter to Defendant’s Chief of Police asking for

help with my neighbor situation and detailing all the ways that his male officers had refused to

help me over the years. A true and correct copy of this letter (attached to Defendant’s March 9,

2016 position statement to the Wisconsin Equal Rights Division as Exhibit 2 in ERD Case No.

CR201502561, EEOC Case No. 26G201501284C) is attached as Exhibit 2.

       13.     During 2011, Defendant’s male Police Officer Daniel Culver, after going off-duty

for Defendant, solicited prostitutes who later beat him up, stole his car, and set his car on fire.

When questioned about it, he lied during the internal investigation while he was on paid leave for

nearly a year. Even though the Chief fired him, Culver was reinstated by the Fire & Police

Commission and remained a supervisor. He was never criminally charged.

       14.     I previously filed a complaint with Defendant’s Internal Affairs Division about



                                                 3

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 40 Document 86
Chief Edward Flynn coming to my house drunk and making unwanted sexual advances to me.

       15.     On August 30, 2012, I submitted a memo to Captain Wagner about “Workplace

Harassment,” a true and correct copy of which is attached as Exhibit 3, describing the

discrimination and harassment I was receiving from male detectives. I added, “I feel endlessly

persecuted because I am a female, my reputation constantly attacked, and this is distressing and

would [sic] appreciate if the matter is well looked into. In the past I have written two other

complaints, which have never been formally addressed, but have been confronted by the

supervisor of whom I made the complaint about. I was later asked to transfer, and view that

transfer as retaliation. This work environment does not promote a professional atmosphere,

respect or teamwork, but rather creates an environment that makes me upset, intimidated and

causes me other issues that I would like to address.”

       16.     On August 5, 2013, I submitted a memo to Captain Wagner about continued

harassment from Lawrence Poggenburg that Defendant refused to assist me with, a true and

correct copy of which is attached as Exhibit 4. I wrote, “Since the year 2005 I have been

dealing with a harassing neighbor, a situation that most of District three, and my supervisors

throughout the years have been made aware of. I did get a restraining order in 2011, and for the

first year the behavior has ceased for the most part. However this summer, my neighbor has re-

started his intentional and offensive behavior and direct this at me again.” I closed by stating,

“Lawrence Poggenburg has a compulsive preoccupation with having to make contact with me

whenever he sees me home, and cannot leave me or the front of my home alone as ordered.

Since I did not get any assistance from District Three Supervision in the past, and was told that

this problem is a CIB problem to handle, I am coming to you to take appropriate action.” No one

responded.



                                                4

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 4 of 40 Document 86
        17.       During my employment with Defendant, I became friends with another female

police officer, Melanie Beasley. In the fall of 2014, I became aware that Beasley was having

some personal issues.

        18.       On or about October 5, 2014, after receiving a text from Beasley showing a paper

shooting target shot up from her boyfriend, I asked her supervisor, Lt. Hanley, if that looked to

him like “foreplay.”

        19.       I obtained permission from Lt. Hanley to go to Beasley’s house while on duty to

ask what was going on with her in an official capacity, and I did so.

        20.       On that date, I learned that Beasley had been suffering in an abusive relationship

with another Milwaukee police officer and member of a tactical unit, Robert Wilkinson, male.

        21.       Beasley told me that she attempted to end the relationship numerous times after

learning that Wilkinson was married but that he had made threats to her and that she was afraid

for her safety.

        22.       After visiting Beasley on or about October 5, 2014, I returned to the District 5

police station of Defendant to speak to Lt. Hanley, and I advised him what she had learned from

Beasley, including that Beasley feared for her life from Wilkinson.

        23.       I showed Lt. Hanley a picture of a used firing target that Wilkinson had sent to

Beasley, and I told Lt. Hanley that she believed it was a threat against Beasley.

        24.       Lt. Hanley said he also believed it was intended as a threat, and he suggested to

me that Beasley get a restraining order against Wilkinson.

        25.       As a supervisor at Defendant, Lt. Hanley and Lt. Leitzke are both mandatory

reporters of violence by Defendant’s employees.

        26.       Lt. Leitzke told Beasley, “if you tell me his name, I have an obligation to report



                                                  5

         Case 2:16-cv-01089-WED Filed 06/21/19 Page 5 of 40 Document 86
it.”

          27.   Lt. Leitzke and Wilkinson, at all times material herein, were personal friends.

          28.   As soon as Beasley told Lt. Leitzke that her stalker was Wilkinson, he asked

Beasley if she had anything in writing and attempted to dissuade her from reporting Wilkinson.

          29.   Throughout October 2014, I continued to stay in touch with Beasley and counsel

her about reporting the situation to her superiors.

          30.   Wilkinson told Beasley he was watching her, and “I can take you out from 1,000

yards.”

          31.   Wilkinson sent Beasley a text message asking what she would do if he “ripped my

panties off, whipped it out, and stuck it in me.”

          32.   Wilkinson raped Beasley days later on or about November 10, 2014, while his

duty gun was nearby, and he choked and threatened her if she reported him to Defendant.

          33.   Wilkinson also made multiple threats that he would kill Beasley, particularly if he

ever found out about her starting a relationship with another man.

          34.   On or about October 14, 2014, while at Beasley’s personal residence, I overheard

Wilkinson speaking to Beasley on her speaker phone, and he said, “If you leave me, I will kill

you.”

          35.   In late 2014, I approached Lt. Hanley and told him that the abusive situation with

Beasley and Wilkinson was ongoing and included death threats against Beasley, and I asked if

Beasley could come speak to him directly, to which he agreed.

          36.   On or about December 6, 2014, I received a confidential informant tip on where

to find a wanted person who was believed to be armed and dangerous and possibly suicidal. The

suspect killed his wife by shooting her in the head, and he had fled after escaping by injuring an



                                                    6

           Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of 40 Document 86
officer on the Department.

       37.     I could not find a warrant, though there should have been one filed.

       38.     I was very worried about the possible consequences if I did not arrest him

immediately, as this was shortly after the anti-police riots in Ferguson and nationwide unrest, and

I wanted to avoid a “suicide by cop” situation with the suspect that might touch off similar unrest

and riots in Milwaukee against the Department.

       39.     On December 6, 2014, I first called Lt. Hanley to ask for assistance regarding the

wanted person and explained the urgency of the situation. He responded that he was “too busy.”

       40.     I then texted Lt. Lough for assistance with the warrant, but he did not respond.

       41.     I then went to Metro and banged on the door for assistance; I was told they were

in a meeting, and they did not assist me.

       42.     I contacted other police agencies involved to obtain assistance, but they did not

assist me.

       43.     Finally, after making those and other unsuccessful attempts from various male

members of the Department to obtain assistance, and due to the exigent circumstances, I emailed

Lt. Sgrignuoli, Lt. Lough, Lt. Hanley, Capt. Smith, Lt. Armbruster and Chief Flynn in an effort

to get the attention needed to obtain a warrant, availing myself of the chief’s stated “open door

policy”. A true and correct copy of this email is attached as Exhibit 5.

       44.     About an hour after sending the email, I finally was given clearance to arrest the

suspect, but he got away because I could not act on the tip immediately.

       45.     Approximately one hour after sending the “open door” email, Lt. Hanley ordered

me into his office and verbally reprimanded me for sending the email; Lt. Hanley told me I must

apologize for the “open door” email because “it made the command staff angry.” I knew that I



                                                 7

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 7 of 40 Document 86
had acted correctly and I refused to apologize for sending the email.

       46.     On December 7, 2014, Lt. Sean Hanley wrote a memo to Captain Sgrignuoli, a

true and correct copy of which is attached as Exhibit 6, about the “open door” email I wrote,

explaining that he had counseled me about it.

       47.     I learned later a male detective handling the case regarding the wanted person was

derelict and neglected to obtain a warrant. He was not disciplined or reprimanded for his

dereliction of duty.

       48.     I also learned that a female officer was reprimanded for not putting a warrant into

the system for sexual assault.

       49.     A few days after I sent the “open door” email, Lt. Sgrignuoli (“Acting Captain”)

confronted me in the hallway regarding the email. Lt. Sgrignuoli asked me, “What the hell is

wrong with you, why would you write the Chief?” Lt. Sgrignuoli told me not to write any more

emails to the Chief and not to “cross him” again.

       50.     On or about December 10, 2014, Beasley spoke to Lt. Hanley and told him that

she was afraid for her life from Wilkinson, that she thought he was going to kill her, that he was

having rage issues, that his wife knew about their relationship and told Beasley he’s crazy, and

that Beasley should be afraid.

       51.     Lt. Hanley did nothing to address Beasley’s concerns.

       52.     On or about December 11, 2014, Beasley spoke to her own supervisor, Lt.

Leitzke, who came in while he was off duty, about the death threats, intimidation, and sexual

harassment she was suffering at the hands of Wilkinson.

       53.     Beasley told Lt. Leitzke that she had told Lt. Hanley about the about the death

threats, intimidation, and sexual harassment she was suffering at the hands of Wilkinson, the



                                                8

         Case 2:16-cv-01089-WED Filed 06/21/19 Page 8 of 40 Document 86
previous day.

       54.      Lt. Leitzke told Beasley not to let Wilkinson surprise her, and that if Wilkinson

came to her house, Beasley should drive away.

       55.      Lt. Leitzke told Beasley that if Wilkinson ever showed up at Walmart while she

was there, it was not a coincidence and she should leave right away.

       56.      Lt. Leitzke encouraged Beasley not to file a report and to keep the situation secret.

       57.      Lt. Leitzke hit on Beasley in the meeting.

       58.      Lt. Leitzke did nothing to address Beasley’s concerns.

       59.      At no time after the reporting of this incident to either Lt. Hanley or Lt. Leitzke

did Defendant ever take any steps to limit Wilkinson’s duties, police powers or contact with the

victim, Beasley. Instead, the Department retaliated against Beasley for reporting the death

threats, intimidation, and sexual harassment she was suffering at the hands of Wilkinson.

       60.      On or about December 12, 2014, only six days after I could not find a warrant to

arrest the armed, dangerous and possibly suicidal suspect, that suspect killed himself while being

arrested, as I had feared.

       61.      On or about December 13, 2014, Lt. Sgrignuoli took me off my preferred shift

and transferred me to a new assignment in retaliation for my “open door” email to the Chief, to

work on ballistic cases under Lt. Armbruster.

       62.      Lt. Sgrignuoli told me that this transfer was an “opportunity” for me.

       63.      Such a change in duties would confine me to the office, and I and Lt. Armbruster

agreed that the change was actually a punishment for my emailing the Chief.

       64.      I also believed that the change was intended to keep me from assisting or

advocating for Beasley.



                                                  9

         Case 2:16-cv-01089-WED Filed 06/21/19 Page 9 of 40 Document 86
        65.     In January 2015, Beasley filed for a restraining order against Wilkinson.

        66.     On or about January 1, 2015, I made a misdemeanor arrest of a female relating to

the first shooting of the year.

        67.     While I was attempting to finish necessary paperwork for the January 1st arrest,

Lt. Sgrignuoli told me to punch out, go home, and finish the remaining paperwork in the

morning because no overtime was to be paid for a misdemeanor offense. I complied.

        68.     On January 1, 2015, at the direction of Lt. Sgrignuoli, Lt. Lough wrote me up for

not completing the misdemeanor paperwork on the night of the January 1, 2015 arrest, despite

my following Lt. Sgrignuoli’s orders at the time to go home and complete the paperwork later to

avoid overtime prohibited on misdemeanors. A true and correct copy of this undeserved writeup

is attached as Exhibit 8.

        69.     I asked Captain Sgrignuoli why I was written up when he told me to go home; he

responded, “you don’t make the rules, I do; this is what happens when you go against me.”

        70.     I addressed this situation with Lt. Hanley, who told me that this punishment was

obviously a direct consequence to my for emailing the Chief, and thus retaliation.

        71.     Further, I complained to Lt. Hanley about the treatment and threats against my

career that I was experiencing from Lt. Sgrignuoli.

        72.     Defendant never took action on any of my complaints about any male members of

Defendant’s Police Department.

        73.     I made numerous verbal complaints to my other Lieutenants about harassment

and retaliation I was receiving from Sgrignuoli for emailing the Chief about a male officer’s

dereliction of duty, but I received no assistance and was told to “lay low.”

        74.     In January 2015, I was assigned to the Power Shift at Defendant’s District Three.



                                                10

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 10 of 40 Document 86
       75.     On or about January 5, 2015, Beasley met with Sergeant Estacio and Sergeant

Klein from Internal Affairs to discuss the abuse she suffered by Wilkinson, but they treated

Beasley like a criminal during this meeting and issued a "no contact" order for Beasley as to

Wilkinson, instead of taking any action against Wilkinson.

       76.     Beasley called Lt. Leitzke after her meeting with Internal Affairs; he told Beasley

not to document anything and leveraged a potential promotion against her in attempts to

convince her to not to file a report on Wilkinson.

       77.     On or about January 11, 2015, I was the victim of a break-in at my home while I

was present and off-duty. I caught the suspect after a foot chase and arrested him.

       78.     When the break-in suspect was taken to the Department that day, he falsely

accused me of using the “N” word against me. He later recanted that allegation in court.

       79.     In January 2015, I asked Lt. Hanley about potential additional steps that could be

taken to protect Beasley, who was now living with me because she feared for her life. I also

updated Lt. Hanley about the emotional distress Beasley was experiencing from Wilkinson.

       80.     When Beasley went to Internal Affairs about the abuse she was experiencing by

Wilkinson, she was told to get a restraining order and then the threat could be looked into.

       81.     In January 2015, I wrote a memo to Internal Affairs and Lt. Hanley regarding

death threats Wilkinson made to Beasley, and I demanded to know why nothing was being done

to protect Beasley.

       82.     On or about January 15, 2015, Beasley obtained a temporary restraining order

against Wilkinson with my assistance and support.

       83.     After receiving the temporary restraining order against Wilkinson, Beasley

emailed a copy to District Five’s Captain Stigler, asking for Defendant’s assistance. Captain



                                                11

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 11 of 40 Document 86
Stigler did not help Beasley.

          84.   I also informed Captain Stigler about Beasley’s situation, but Captain Stigler

refused to listen and stated that it was none of my business.

          85.   Defendant never arrested Wilkinson, took away his gun, or ordered him into the

district attorney’s office to discuss the allegations against him, even though the assistant district

attorney admitted to Beasley that there was probable cause to arrest Wilkinson based on her

report.

          86.   On or about January 18, 2015 at approximately 8 p.m., Beasley and I were

discussing Beasley’s filing for and receiving a restraining order against Wilkinson in front of

witnesses at the Department.

          87.   On or about January 19, 2015, while on I was on duty and driving to District Five

to assist Beasley with her concerns about Wilkinson’s death threats against her, my squad car

was involved in an accident that totaled it.

          88.   I was seriously injured on January 19, 2015, when a drunk driver ran a red traffic

light and struck the squad car I was driving and in which Detective Juanita Carr was a passenger.

          89.   I suffered very serious head injuries in the accident, including a concussion and

lingering memory problems. In my employee report on the accident on January 28, 2015, I

reported “neck & back aches, unable to sit long time. Severe headache, short term memory loss,

therapy for R foot, dizziness, L knee pain.” A true and correct copy of this report is attached as

Exhibit 9. My doctor noted in a January 21, 2015 report, a copy of which is attached as Exhibit

10, that I suffered “multiple contusions & abrasions, concussion, whiplash, sprained R ankle.”

My doctor’s note dated March 2, 2015, a true and correct copy of which is attached as Exhibit

15, described in detail my concussion symptoms and recommended treatment.                 Defendant



                                                 12

          Case 2:16-cv-01089-WED Filed 06/21/19 Page 12 of 40 Document 86
received all of these reports from my doctors. I also submitted a short memo to Acting Captain

Sgrignuoli dated January 22, 2015, a true and correct copy of which is attached as Exhibit 11,

requesting to be carried by the Department as Injured on Duty (IOD) status.

       90.       Detective Carr, who had not complained to Defendant about discrimination, was

also seriously injured in the accident.

       91.       After my traffic accident, Lt. Hanley got involved in the investigation of the

January accident and intentionally made false statements in the report about my accident, leading

to multiple investigations of me by Defendant.

       92.       Lt. Hanley did not make false statements about Detective Carr or place her under

investigation.

       93.       Lt. Hanley then questioned me, while I was suffering from a concussion, without

providing notice that I was under investigation for alleged departmental violations related to the

accident.

       94.       Defendant refused to pay my medical bills from the January accident, denied me

worker’s compensation claim, refused to pay my medical bills, and held its investigation open

for months longer than any investigations into male officers or officers who did not complain of

discrimination.

       95.       Defendant accepted the worker’s compensation claim of Detective Carr, (who had

not complained of discrimination) and paid her medical bills.

       96.       I submitted a memo to the Department at its request, asking to be carried by the

Defendant as being injured-on-duty until I was able to return to work, as Detective Carr was, but

Defendant refused. A true and correct copy of this memo to Acting Captain Sgrignuoli is

attached as Exhibit 11.



                                                 13

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 13 of 40 Document 86
       97.     On or about January 23, 2015, I appeared off-duty at Milwaukee County

Children’s Court, at the victim’s request, in a public hearing of a victim’s armed robbery and

shooting incident crime that I solved. I obtained a copy of the court transcript from Defendant’s

November 11, 2015 position statement to the Wisconsin Equal Rights Division as Exhibit 7 in

ERD Case No. CR201502561, EEOC Case No. 26G201501284C, a true and correct copy of

which is attached hereto as Exhibit 12.

       98.     Now-Captain Sgrignuoli wrote a memo about the court appearance containing

false information negative to me. Captain Sgrignuoli then ordered that I be investigated for

allegations of misconduct.

       99.     Captain Sgrignuoli wrote a false memo to IAD for the investigation, stating:

“Judge Swanson apologizes for not seizing the phone or holding Detective Lewandowski in

contempt as an incident like this had never happened to him before. Judge Swanson went on to

describe Detective Lewandowski’s behavior as extremely unprofessional and contemptuous.”

       100.    A day after the January 23, 2015 court hearing, on January 24, 2015, Captain

Sgrignuoli confronted me at my home and informed me that I was “making bad decisions,” and

stated words to the effect:

               a.      “You had a cell phone in court, and the judge called me and told me he

       wanted to hold you in contempt of court and decided not to as a favor.”

               b.      “You called a burglary suspect the N-word.”

               c.      “I am taking your gun and badge.”

               d.      “You have no police powers.”

               e.      “You are under suspension.”

               f.      “You cannot take the Lieutenant’s exam.”



                                               14

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 14 of 40 Document 86
               g.       “You cannot testify for Beasley.”

               h.       “You are not to possess any firearm outside of your home.”

               i.       “You are not to make any arrests.”

               j.       “Do you understand you cannot testify in court for Melanie either?”

       101.    Captain Sgrignuoli suspended me because of the court incident. Attached as

Exhibit 13 is a true and correct copy of the suspension I received as Exhibit 13 to the

Defendant’s November 11, 2015 position statement to the Wisconsin Equal Rights Division as

Exhibit 7 in ERD Case No. CR201502561, EEOC Case No. 26G201501284C.

       102.    After Captain Sgrignuoli’s false memo was submitted to IAD, Sergeant Hines

conducted an investigation into the incident and stated in a March 24, 2015 memo repeating

many of Captain Sgrignuoli’s false allegations and negative information about me, “Judge

Swanson stated that he did not confiscate Detective Lewandowski’s phone because she was a

police member and did not think it was necessary. He stated even if Detective Lewandowski

was not a police member, he would not have held her in contempt but he probably would’ve

asked for her phone.”

       103.    Other witnesses at the court hearing on January 23, 2015, stated that I was never

uncooperative and the incident was not a big deal.

       104.    On or about January 26, 2015, I testified for Beasley as a witness who heard

Wilkinson tell Beasley “If you leave me, I will kill you” on or about October 14, 2014.

       105.    In retaliation for that truthful testimony in support of Beasley, in February 2015,

Captain Sgrignuoli again confronted me at my house and informed me that I violated rules by

testifying in court for Beasley while I was suspended. He also stated again that I could not take

the Lieutenant’s exam for a possible promotion.



                                                15

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 15 of 40 Document 86
       106.    As a result of the threats and retaliation against me by Captain Sgrignuoli,

members of my Central Division, as well as male detective Troy Johnson, distanced themselves

from me for fear of retaliation against themselves.

       107.    On February 11, 2015, I wrote a memo to Judge Swanson, apologizing for

interrupting the proceeding and explaining the reasons that I wanted to record the hearing. A

true and correct copy of my memo is attached as Exhibit 14.

       108.    I took FMLA leave from February 15, 2015 to May 9, 2015 for the injuries from

my January accident.

       109.    On or about February 6, 2015, Beasley made an official written report on

Wilkinson to Sgt. Schroeder of Internal Affairs at Defendant; Defendant’s Internal Affairs

Division did not contact her about the complaint until on or about March 29, 2015.

       110.    When IAD finally contacted Beasley about her complaints of death threats and

controlling and abusive behavior by Wilkinson, they asked her dismissively, “What do you

want? A bodyguard?”

       111.    After submitting her complaint, Beasley met with Internal Affairs Criminal

Detective Christopher Zimmerman. During her second meeting with Detective Zimmerman, he

questioned if Beasley really wanted an investigation done and threatened that if she continued to

push for an investigation, that Internal Affairs would begin investigating her for wrongdoing she

did not commit.

       112.    Defendant never took away Wilkinson’s gun, badge or police powers, it never

investigated Beasley’s reports that he stalked and raped her, and it never disciplined Wilkinson

in any way for his outrageous behavior toward a female member of the Department. The

Department noted in a November 11, 2015 position statement in this case to the Wisconsin Equal



                                                16

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 16 of 40 Document 86
Rights Division: “No finding of wrongdoing was made against PO Wilkinson by [Defendant] in

its employment investigation, or the district attorney’s office which declined to issue charges

against him based on the allegations of Ms. Beasley.”

       113.    Instead, the Defendant’s “good ol’ boys club” rallied around Wilkinson and

protected him, while leaving Beasley and I to fend for ourselves.

       114.    Captain Sgrignuoli and the Department made multiple attempts to ruin my

reputation while I was out on medical leave, including:

       a. In March 2015, I was forced to go to court and testify without pay. After I arrived

       home from court, I found a sergeant at my house, who accused her of being drunk in

       court and forced me to blow into an intoxometer. Despite no signs of alcohol, a POST

       member, Detective Isla Wallich, came to my home to discuss the incident. I was still

       suffering from concussion side effects resulting from her January 2015 accident.

       b. While I was in court to testify in April and May 2015, the Department told one of the

       lawyers in a case that I was suspended. This was brought up in court. However, I was not

       suspended—only my police powers were suspended.

       c. In another incident during which I was forced to testify in court in May and August

       2015, the Department told a probation agent involved in the case that I was suspended

       and gave the agent my home phone number.

       d. In another case, I was forced to testify while still experiencing severe health effects

       from a head injury suffered during my January accident. I was not able to testify

       successfully due to my injuries, and the case was lost. The Department accused me of

       being drunk in court, even though I was suffering from my head injuries and sober.

       Detective Carr also worked on that case, but Defendant never forced her to testify in the



                                               17

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 17 of 40 Document 86
       case.

       115.     In February 2015, Captain Sgrignuoli ordered me to write a memo for an

involuntary transfer or face more consequences for my complaints.

       116.     As a result, I contacted union president Mike Crivello, who came to my home to

meet with me.

       117.     While meeting with Crivello, I explained the threats, retaliation, and intimidation

tactics Captain Sgrignuoli was using against me, and I also informed him about the suspension of

my police and arrest rights.

       118.     Crivello then talked to Sgrignuoli, who stated, “When [Plaintiff] is ready to come

back she can, but she made me look bad in the eyes of the Big Guy,” presumably referring to the

Chief of Defendant’s Police Department.

       119.     On or about February 26, 2015, Defendant advised me by letter that my worker’s

compensation claim was still under review by Defendant’s Office of Employee Benefits and the

vehicle accident was under review by Defendant’s Internal Affairs Division.

       120.     On or about March 5, 2015, Mayor Barrett received a letter from the family of a

victim (the same victim that I appeared in court off-duty and tried to audio record for the family)

that I assisted and solved a crime regarding, praising me for my work in several resulting cases

and recommending that I receive an award for these actions. A true and correct copy of that

letter is attached as Exhibit 16.

       121.     I did not receive an award for my actions.

       122.     Defendant continued to force me to testify without pay in court on cases of mine

while I was off-duty after the January accident on unpaid leave and not injury leave.

       123.     Defendant did not force Detective Carr to testify without pay, because Defendant



                                                18

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 18 of 40 Document 86
placed her on injury leave from the Department.

       124.    On or about March 8, 2015, Defendant’s male officer Clayton Amborn was

arrested for drunken driving while he was still a probationary employee, but Captain Stigler used

his rank to keep the male officer from properly getting fired according to policy. Captain Stigler

did not assist female probationary officers or even female officers in general this way.

       125.    On March 24, 2015, male Sgt. Hines submitted a report to Deputy Inspector

Brunson regarding me, beginning, “On January 27, 2015, Captain of Police Timothy Heier

instructed members of the Internal Affairs Division to investigate an allegation of misconduct on

the part of Police Detective Shannon Lewandowski,” noting that the allegation being

investigated regarded, “On January 23, 2015, Detective Shannon Lewandowski, while off-duty,

was observed recording a juvenile court proceeding with her cell phone and was argumentative

with court deputies when asked to stop.” In the memo, Sgt. Hines repeated lies told by Lt.

Sgrignuoli in an attempt to further retaliate against me for complaining about discrimination. A

true and correct copy of the memo report is attached as Exhibit 17.

       126.    In March 2015, I met with Deputy Inspector Terrence Gordon about the

retaliation and intimidation I was experiencing from Captain Sgrignuoli, my suspension, and the

lies Sgrignuoli wrote about my interaction with Judge Swanson. In that meeting, Gordon told

me, “Get a lawyer. Sgrignuoli is after your reputation and career.”

       127.    In a court hearing on or about March 12, 2015, the break-in suspect at my home in

January stated in court that I did not use the “N” word in chasing and apprehending him, and he

acknowledged that he had lied about it at the time of his arrest.

       128.    In March 2015, I contacted Captain Sgrignuoli to inquire why my gun was taken

away and my police powers suspended, and I told Captain Sgrignuoli that I felt that I was being



                                                 19

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 19 of 40 Document 86
retaliated against.

        129.    On or about March 24, 2015 and again in May 2015, I contacted Captain

Sgrignuoli to find out why I was still suspended, and I asked why I was suspended but Wilkinson

was not.

        130.    Sgrignuoli denied writing the complaint that led to my suspension and claimed to

have no knowledge of why I was suspended.

        131.    This contradicts a previous memo from Sgt. Hines stating that Sgrignuoli wrote

the complaint for my suspension that was submitted to IAD.

        132.    On or about March 31, 2015, my fellow officer Nancy Nelson’s husband made an

unsubstantiated and unfounded 911 call to Defendant to report her for domestic violence. When

male officers of the Department responded to the scene, they accepted her husband’s lies and

arrested Nancy Nelson.

        133.    On or about April 8, 2015, I was notified that I was being investigated by the

Department regarding my January accident for “operating a department vehicle, with emergency

lights activated, while not accomplishing the mission of the department.” I was then interviewed

by IAD on or about April 14, 2015, as recounted in Sgt. Zieger’s memo dated September 8,

2015, a true and correct copy of which is attached as Exhibit 22.

        134.    On April 15, 2015, Defendant issued charges against me regarding integrity,

referring to the January 23, 2015 court hearing at which I was off-duty.

        135.    On or about April 29, 2015, Lt. Armbruster instructed me to go to court for

subpoenas, contradicting earlier instructions from Captain Sgrignuoli that I was not supposed to

attend court.

        136.    Armbruster informed me that Sgrignuoli was ordering me to attend court, and if I



                                                20

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 20 of 40 Document 86
did not, I would be written up.

       137.    On or about May 3, 2015, I submitted a memo to the Chief about the incident in

Judge Swanson’s court in response to being charged with integrity violations. A true and correct

copy of my memo is attached as Exhibit 18.

       138.    On or about May 6, 2015, Lt. Armbruster informed me that I had to be at work on

May 10, 2015, and that if I could not return to work, I would need to see another doctor.

       139.    I informed Lt. Armbruster that I was not able to afford to see another doctor

because I was not receiving injured on duty pay while still under investigation regarding my

accident.

       140.    On or about May 22, 2015, I was given an official reprimand as discipline for

allegedly “behaving in such a way that created the appearance of impropriety.” A true and

correct copy of this discipline (that I received as Exhibit 14 to the Defendant’s November 11,

2015 position statement to the Wisconsin Equal Rights Division as Exhibit 7 in ERD Case No.

CR201502561, EEOC Case No. 26G201501284C) is attached as Exhibit 19.

       141.    This discipline was given to me based on false statements of Captain Sgrignuoli,

who wrote lies in retaliation for my email to the Chief.

       142.    On or about May 26, 2015, Defendant prepared a Restitution Worksheet

regarding my January accident showing the drunk driver who ran a red light and hit my squad

car was expected to pay the Department $4,884.22 in restitution for the value of the wrecked

squad car, a damage appraisal, and towing from the accident.

       143.    On or about June 1, 2015, I submitted a memo to Captain Sgrignuoli regarding

my forced unpaid medical leave instead of being considered injured on duty, requesting

information on the status of the investigation, requesting specific days off, and noting that I was



                                                21

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 21 of 40 Document 86
aware I would be transferred. A true and correct copy of my memo is attached as Exhibit 20.

       144.    On or about June 1, 2015, Defendant transferred me without notice in retaliation

for my complaints of sex discrimination.

       145.    On or about June 3, 2015, Captain Sgrignuoli and Lt. Armbruster disciplined me

for having a phone in court. A true and correct copy of Lt. Armbruster’s June 19, 2015 memo

describing this discipline is attached as Exhibit 21 (I received this as Exhibit 15 to the

Defendant’s November 11, 2015 position statement to the Wisconsin Equal Rights Division as

Exhibit 7 in ERD Case No. CR201502561, EEOC Case No. 26G201501284C).

       146.    After administering my discipline, Sgrignuoli told me he did not like my attitude

and stated, “I was prepared to give you your gun and badge back but now I am not. I don’t like

your attitude. How are you feeling?”

       147.    I responded that I still had headaches from my accident. Captain Sgrignuoli

replied, “Hmm, now I decided that you are not getting it back. Leave my office.”

       148.    On or about June 11, 2015, Nancy Nelson was arrested for her first OWI charge,

and the Department put her on desk duty and would not allow her to even ride as a passenger

until she got her occupational license in October 2015.

       149.    Male officers in similar situations were not put on desk duty or stripped of their

ability to ride in squad cars with other officers, and were not investigated.

       150.    In June 2015, I called IAD to see what date Lt. Hanley wrote on the memo

quoting me about my January accident, which contained numerous lies. IAD refused to give me

the date of the memo.

       151.    In March, April, May, June, July, and August of 2015, I called LaMonica Salles

from Defendant’s Human Resources about the still ongoing investigation of my January



                                                 22

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 22 of 40 Document 86
accident. Salles refused to provide me with any information and refused to call IAD.

       152.    I attempted to call IAD’s Sgt. Zeigler several times from March to July 2015. I

was told that the investigation into my accident was done and on Sgt. Hines’ desk.

       153.    I told Sgt. Hines that I needed to return to work because my bills were going to

collection, that I was being retaliated against, I was being made to use sick time, and not injury

on duty time because of the investigation, and that my partner who was in the car with me at the

January 19 accident (but who had not complained of discrimination) was not facing similar

treatment.

       154.    On or about June 26, 2015, I underwent knee arthroscopic debridement and

chondroplasty related to the January accident.

       155.    As of August 2015, the investigation into my accident was still pending, leaving

me on unpaid leave with huge medical bills, in retaliation for my complaints of discrimination.

Defendant has never taken so long to resolve an investigation into a drunken driving accident.

       156.    Defendant never sent me for a psychiatric or “fit for duty” evaluation, and I never

had my gun returned to me even after I returned to work.

       157.    On or about August 30, 2015, I was again reassigned in retaliation for her

complaints of discrimination. Despite telling me that I was not able to make good decisions,

Defendant assigned me to work with the ATF and FBI doing ballistics cases and to interview

recruits for hiring onto the Department.

       158.    On September 9, 2015, Sgt. Zieger submitted a 22-page memo to Deputy

Inspector Brunson regarding my January accident, noting that he did not interview my son—

whom the Defendant claimed I had been driving to help at the time of the accident—until June

11, 2016, six months after the accident. The memo notes that “Mr. Lewandowski stated he tells



                                                 23

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 23 of 40 Document 86
his mother when he gets ‘pulled over.’ Mr. Lewandowski described he called his mother,

informed her he was ‘pulled over,’ and he would call her (Detective Lewandowski) when he was

done. Detective Lewandowski responded, ‘Alright, bye.’ Mr. Lewandowski denied that his

mother requested him (Mr. Lewandowski) to call her back when he determined where he was.

Mr. Lewandowski responded that his mother did not state she wanted to meet him or tell him

where she was going. Mr. Lewandowski stated, ‘I would never put my mom in that position to

come like get me.’ Mr. Lewandowski stated he did not inform his mother that he was by

UWM.” Sgt. Zieger further noted that it was in fact Shorewood Police who pulled over African-

American Mr. Lewandowski for a field interview. He noted that an officer on the scene of the

accident stated that Plaintiff “was very incoherent” and he “thought she may have hit her head.”

The memo notes “Detective Beasley acknowledged she intended to meet Detective

Lewandowski at District Five at about the time the accident had occurred…. Detective Beasley

stated Detective Lewandowski never told her of an intention to meet her son before the

accident.” He noted that “Officer Goggins recalled Detective Lewandowski was disorientated

[after the accident] and requested him to contact her son.” The memo stated, “Detective Carr

explained she had investigated a shooting in which the suspect lived on North 52nd Street, and

was going to check for the firearm used in the offense. Detective Lewandowski was going to

meet an officer at District Five and then go with Detective Carr to the residence so they did not

have to call for another squad to meet them. Detective Lewandowski informed Detective Carr

she was meeting “Melanie,” but did not state why. Detective Carr stated they both left in the

same vehicle from District Three. Detective Carr did not know if Lieutenant Hanley had

assigned the follow up or asked if she was going to check for the firearm, or if she had spoken to

Lieutenant Hanley before leaving District Three.” The memo noted, “Detective Carr stated she



                                               24

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 24 of 40 Document 86
was never told by Detective Lewandowski she was trying to meet her son. Detective Carr stated

if she would have observed Detective Lewandowski utilize the emergency lights without

accomplishing a mission of the police department, she would have either turned them off or told

Detective Lewandowski to turn them off…. Detective Carr stated she did not know exactly what

Detective Lewandowski was going to handle at District Five, but she was then going to respond

with Detective Carr, which would have saved time by ‘not pulling other officers into their

assignment.’ Detective Carr stated if she knew Detective Lewandowski was going to District

Five to do something not work related she would not have went, adding she was trying to ‘get off

work.’” “Detective Carr stated if she would have been ordered by Lieutenant Hanley to conduct

the follow-up, she would have still gone to District Five first.” The memo noted, “Detective

Carr added, ‘Detective Lewandowski was driving normal [at the time of the accident], and she

didn’t seem like she was responding to anything urgent.’” Finally, the memo stated: “Detective

Lewandowski described why she went to meet Officer Beasley instead of aiding in the retrieval

of the firearm. Detective Lewandowski stated, ‘A, that wasn’t my assignment to do with the gun

that was just something I was going to help her with. It took precedence because that was where

I was going to go in the first place.’ Detective Lewandowski described the police purpose that

she was serving, by going to District Five, was to help a coworker. Detective Lewandowski

stated, ‘My co-worker called me and asked me to come there; I’m gonna come there.’” Lastly,

the memo noted, “Detective Lewandowski indicated she did not inform Lieutenant Hanley of

many of the details he reported in the squad accident report, and those details were not true.” A

true and correct copy of this memo is attached as Exhibit 23.

       159.   On September 11, 2015, Lt. Wurth submitted a memo to Deputy Inspector

Brunson regarding allegations of misconduct against me. In that memo, Lt. Wurth repeated the



                                               25

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 25 of 40 Document 86
lie that I was responding to my son stopped by UWM Police at the time of the accident. Then

she reiterated portions of Lt. Hanley’s report, noting, “Detective Lewandowski intended to assist

with follow-up assigned to Detective Carr, but received a call from Police Officer Melanie

Beasley who had … reported to her that she was “afraid” and had asked her to come to District

Five.” She also noted, “Detective Lewandowski’s son, Jordan Lewandowski, was interviewed

and acknowledged he called to inform his mother he had been stopped by a police officer,

though he denied that his mother was meeting him.” Lt. Wurth stated, “Detective Lewandowski

described she was going to District Five to help Officer Beasley, and there was not an urgency to

complete the follow-up [on Detective Carr’s case]. Detective Lewandowski added it was the

third time going to District Five that shift, and she had met Officer Beasley regarding the same

issue earlier in the night. Detective Lewandowski reported she was not going to meet her son,

and did not tell that to Lieutenant Hanley.”         Despite these contradictions, Lt. Wurth

recommended upholding the charges against me.

       160.   Throughout 2015, many of my fellow officers told me that I was “nuts” for

complaining about discrimination and “bucking the system.”

       161.   Defendant transferred many of the male officers and command staff who were the

subject of my discrimination and retaliation complaints to Defendant’s Internal Affairs Division,

where they filed charges against me repeatedly.

       162.   On or about October 7, 2015, I was charged with further violations of the code of

conduct stemming from the January accident. This occurred just two days after I was requested

to serve as a “Subject Matter Expert” by Defendant in another matter via email, a true and

correct copy of which is attached as Exhibit 24.

       163.   On October 11, 2015, I wrote a memo to the Chief rebutting the charges against



                                               26

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 26 of 40 Document 86
me stemming from my January accident, noting that Beasley “requested my help with the filing

of a felony case, additionally, and most importantly, to help her with the fear and stress she was

experiencing while working, due to an assault by a co-worker [Wilkinson]. I explained that I

would return before her shift ended at approximately 2:00 a.m., to which she agreed.” A true

and correct copy of my memo is attached as Exhibit 25.

       164.    On October 13, 2015, I wrote a memo to the Milwaukee Fire & Police

Commission, titled “Discrimination, Misconduct in Office,” which the Commission eventually

accepted. In the memo, after identifying myself, I began, “This is the second attempt via memo

to report the intentional disparate treatment in direct action due to gender; I and others have been

discriminated [sic] within this department because we are women.” I also noted that “[t]here is

collusion in the ranks of the male Milwaukee Police Department” and went on to detail specific

instances of discrimination. I stated that I worked “in an oppressive environment with a different

set of rules of men and women,” and that “Captain Stigler has discriminated against more than

one female under his supervision, with different standards for men and women.” I noted that

Capt. Stigler went to great lengths to assist a male probationary office while ignoring “females

who actually needed him to be a leader and provide a safe work environment or at least equal

treatment.” A true and correct copy of my memo is attached as Exhibit 26. That same date, Sgt.

Zieger submitted a memo to Deputy Inspector Brunson summarizing my memo of October 11,

2015; a true and correct copy of Sgt. Zieger’s memo is attached as Exhibit 27.

       165.    On October 21, 2015, I wrote a memo to the Chief rebutting the charges against

me of untruthfulness and threats.

       166.    On October 26, 2015, I wrote a memo to Captain Salazar requesting an update on

the investigation and noting that mistakes were made in recording my time off work. On



                                                27

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 27 of 40 Document 86
October 28, 2015, I received an email from Defendant outlining my leave status at Defendant. A

true and correct copy of that email is attached as Exhibit 28.

       167.    On November 12, 2015, I submitted another memo to Defendant’s Fire & Police

Commission detailing additional concerns with the charges against me. A true and correct copy

of that memo is attached as Exhibit 29. That same date, I submitted a memo to Chief Flynn

regarding allegations of untruthfulness and threats. A true and correct copy of that memo is

attached as Exhibit 30.

       168.    On November 20, 2015, Defendant charged me with allegations pertaining to

integrity stemming from my January accident. Defendant told me to talk to Sgt. Zieger if I had

questions, but he was gone.

       169.    On November 23, 2015, because Beasley and I had recorded meetings with

supervisors to document the ongoing discrimination and retaliation against us, Defendant

amended its policy and prohibited recording without the consent of all parties or the approval of

the Chief, contrary to Wisconsin law. A true and correct copy of the “Lewandowski Rule”

posting I found on the board at work is attached as Exhibit 35.

       170.    On November 27, 2015, I submitted a memo to the Chief, rebutting charges

regarding my integrity stemming from her January accident. My memo noted that “Lieutenant

Sean Hanley and Lieutenant Timothy Leitzke at that time were aware that Officer Melanie

Beasley alleged the sexual assault by TEU Police Officer Robert Wilkinson. Officer Beasley

often cried at work, suffered panic attacks, and had been reaching out for help.” I stated that I

believed I was not put on injury on duty leave because of retaliation. A true and correct copy of

that memo is attached as Exhibit 31.

       171.    In my November 27, 2015 memo, I also noted specific incidents of male officers



                                                28

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 28 of 40 Document 86
being treated far more favorably under similar circumstances, and I detailed specific errors in the

investigation of me, such as Defendant failing to interview key witnesses that might have

supported my account of the January accident.

       172.     When Nancy Nelson called 911 on or about November 29, 2015 because her

husband Grant Nelson (a fellow member of the Department) was in an uncontrollable,

intoxicated rage with a knife, threatening to kill her, and complained about domestic violence

and threats by her husband, Defendant responded by:

       a. Refusing to arrest Grant Nelson, even though Nancy Nelson took video of his

            threatening her life in an intoxicated rage and showed it to the responding officers

            from Defendant, and despite Wisconsin’s mandatory arrest law in domestic violence

            situations;

       b.       Allowing Grant Nelson to keep the knife that he threatened his wife with;

       c.       Taking Grant Nelson outside the house and telling him to drive somewhere else,

even though he was obviously intoxicated and could not drive legally; and

       d.       Ignoring Nancy Nelson’s concerns and leaving the scene without assisting her;

and

       e.       Charging Nelson with disorderly conduct and domestic violence but issuing no

charges against Grant Nelson.

       173.     On December 4, 2015, Sgt. Zieger wrote a memo to Deputy Inspector Brunson

regarding me, responding to my November 27, 2015 memo. He noted that I said I had proof that

“Internal Affairs members, who investigated her case, are unethical and conducted a biased

investigation based on gender.” A true and correct copy of that memo is attached as Exhibit 32.

       174.     Several officers told me over the course of 2015 that I would be fired.



                                                 29

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 29 of 40 Document 86
       175.    Defendant issued me a 5-day suspension, a 30-day suspension, and terminated

me, all for alleged infractions stemming from my January 19, 2015 squad accident. A true and

correct copy of Defendant’s Personnel Order 2015-150 containing that information is attached as

Exhibit 33.

       176.    Defendant terminated my employment on December 16, 2015.

       177.    Male employees of Defendant who committed worse offenses than I were not

terminated.

       178.    Defendant’s male and female employees who did not complain of discrimination

but committed worse offenses were not terminated.

       179.    Defendant routinely holds female members of the Department to higher standards

than male members, treating the female department members worse than male officers in

violation of their right to Equal Protection of the laws.

       180.    Defendant maintains a “good ol’ boys club” atmosphere at the Department that

has persisted throughout my career in law enforcement with the Defendant, regardless of the

official policies allegedly prohibiting such conduct.

       181.    Defendant repeatedly investigated me over the course of my career for minor

offenses and even no wrongdoing at all, looking for anything with which to terminate my

employment after I complained about sex discrimination in the Department. Attached as Exhibit

34 is a true and correct copy of my Investigation Employee Case File History from Defendant,

showing what I was investigated for.

       182.    Over the course of my career at Defendant, it investigated me nearly 40 times for

unfounded and unproven allegations against me.

       183.    I committed no wrongdoing worthy of discipline or termination at any time during



                                                 30

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 30 of 40 Document 86
my employment by Defendant in 2014 and 2015.

       184.     On or about September 10, 2015, I filed a sex discrimination and retaliation

complaint against Defendant with the Wisconsin Equal Rights Division (“ERD”), designated as

ERD Case No. CR201502561, and cross-filed with the U.S. Equal Employment Opportunity

Commission (“EEOC”) as EEOC Case No. 26G201501284C. The EEOC issued me a Notice of

Right to Sue for this case on May 16, 2016, which I received on May 18, 2016.

       185.     On or about December 21, 2015, I filed a sex discrimination and retaliation

complaint against Defendant with the ERD, designated as ERD Case No. CR201503613, and

cross-filed with the EEOC as EEOC Case No. 26G201600334C. The EEOC issued me a Notice

of Right to Sue for this case on June 23, 2016, which I received on June 27, 2016.

       186.     Defendant continues to treat male members of the Department more favorably

than females.

       187.     Lt. Dennis Trzcinski was fired from Defendant for submitting fraudulent time

cards showing overtime he had not worked and thus stealing overtime pay, but Defendant’s Fire

& Police Commission reinstated Trzcinski with a demotion from lieutenant to sergeant, so that

he remained a supervisor of police officers.

       188.     In late April 2016, a family took their dog Coco to Pet U, owned and operated by

Trzcinski, while they went away for the weekend. Sunday night the owners got the call that

Coco had died of old age. The Milwaukee Journal Sentinel reported the owner’s reaction in a

story on April 20, 2016: “They brought Coco in on a cart. They had a blanket up to his neck. I

folded the blanket over and I just seen [sic] blood everywhere.” "I was angry, and I was mad.

Because they lied to us and they did not protect my baby," said the dog’s owner. The article

noted, “According to vet records, Coco died of blood loss. He had puncture wounds, cracked ribs



                                               31

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 31 of 40 Document 86
and bruising.” Two days later, in a story reported by the Milwaukee Journal Sentinel on April

22, 2016, Kristin Iselin said she boarded her dog Allie Saturday, planning to pick her up Sunday.

Iselin said she got a call Saturday night that her dog had gotten loose. The dog was picked up by

Milwaukee County Sheriff's deputies Saturday around midnight. Pet U owner Angela Trzcinski

picked Allie up Sunday morning. Iselin said the owners of Pet U, Milwaukee Police Sergeant

Dennis Trzcinski and his wife, told her Allie had injured her paw, but wasn't in pain and was

walking fine. She was surprised to see her dog's condition Sunday. "She wasn't able to walk, she

was limping, she was crying, her fur was a mess, she had burrs all over," explained Iselin. Iselin

said the owners had a different story each time she spoke with them. She claims they refused to

refund her money, even though the dog was not boarded at their facility. Iselin said they also

refused to pay veterinary bills. Trzcinski was never disciplined by Defendant for these off-duty

actions, including his lies to clients and the public about what had happened.

       189.    I heard in late 2017 and early 2018 a rumor that married Captain Sgrignuoli had

been having a secret, illicit affair with the married female Executive Director of the Fire and

Police Commission (MaryNell Regan) at the time he was investigating me following my January

2015 traffic accident.

       190.    During this time, Captain Sgrignuoli was caught requesting to view surveillance

footage at Regan’s office for “personal reasons not related to any official police business or

investigation,” violating Department policies Integrity 3.00; Guiding Principle 3.06 and

Competence 1.00; and Guiding Principle 1.03.”

       191.    At the time he was caught improperly viewing the surveillance video, Captain

Sgrignuoli had eight (8) “sustained offenses for other violations.” An official record noted that

“This is the member’s first offense of using their official position to unnecessarily interfere in the



                                                 32

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 32 of 40 Document 86
personal business of another,” for which he received a 3-day suspension without pay, and “This

is the member’s second offense of failing to use time to accomplish the mission of the

department,” for which he had previously received a 2-day suspension without pay.

       192.   In February 2018, Chief Flynn publicly accused Regan, as Executive Director of

the Fire & Police Commission, of asking him to interfere with the investigation into Captain

Sgrignuoli’s misconduct in public office (improperly viewing the surveillance video of Regan’s

office) and asking Flynn to reduce or eliminate Captain Sgrignuoli’s punishment for that offense.

       193.   Captain Sgrignuoli’s discipline for his proven misconduct was substantially less

than my discipline for the same alleged misconduct he falsely accused me of, including “failing

to use time to accomplish the mission of the department,” especially when prior discipline

records are considered.

       194.   While Regan was working to reduce Captain Sgrignuoli’s discipline, she was

working to prosecute and sustain Captain Sgrignuoli’s false allegations of misconduct against

me, which led to my termination and confirmation of my termination by the Fire & Police

Commission that Regan headed.

       195.   Sgrignuoli recently retired early from Defendant.

       196.   Attached as Exhibit 36 is a true and correct copy of an online article dated

December 13, 2007 I found in the Associated Press titled “Brother of deported officer wins back

his Milwaukee police job.” The article details Officer Alex Ayala’s failure to report to the

Department that his little brother had stolen their dead cousin’s identity in order to work as an

officer; he was fired by the Chief for lying during an investigation but reinstated by the Fire &

Police Commission.

       197.   Attached as Exhibit 37 is a true and correct copy of an online article I found



                                               33

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 33 of 40 Document 86
dated October 30, 2011 from the Milwaukee Journal Sentinel titled, “Police Department ignores

national standards for officers accused of domestic violence.” The article details Officer Robert

Velez’s domestic violence against his wife and dishonesty to other officers and minor resulting

discipline of only a 6-day suspension. It also describes another 15 Milwaukee police officers

who committed acts of domestic violence while members of the Department and lightly

disciplined: Officer Edward McCrary, Sgt. Charles Cross, Zebdee Wilson, Det. Herb Glidewell

(not disciplined at all), Lt. David Salazar, and others. Further, the article notes that 93 officers

on the Milwaukee Police Department had been disciplined for violating state or local laws.

       198.    Attached as Exhibit 38 is a true and correct copy of an article I found dated

November 22, 2013 from the Milwaukee Journal Sentinel titled “Officer’s lie for warrant costs

city $1 million.” It describes Milwaukee Det. Rodolfo Gomez, Jr.’s lies to obtain a warrant that

resulted in grave injuries to a civilian.     It also describes a subsequent charge of felony

misconduct in public office against Gomez for beating a suspect in a death investigation, after he

remained on the force.

       199.    Attached as Exhibit 39 is a true and correct copy of an online article I found

dated July 18, 2018 from the Milwaukee Journal Sentinel titled “Milwaukee cop says she doesn’t

trust her department on domestic violence.” It describes the female officer’s failure “to report

assaults by her live-in boyfriend [Milwaukee Fire Capt. Leon Butts, Jr.] for months because she

doesn’t trust her own department to take domestic violence seriously.”

       200.    Attached as Exhibit 40 is a true and correct copy of an online article I found

dated October 23, 2011 from the Milwaukee Journal Sentinel titled “Both Sides of the Law.”

The article notes that “[a]t least 93 Milwaukee police officers have been disciplined for violating

the laws and ordinances they were sworn to uphold,” ranging from “sexual assault and domestic



                                                34

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 34 of 40 Document 86
violence to drunk driving and theft. All 93 remained employed by the Department at the time of

the article. They include Patrick Fuhrman, “originally charged with a felony for a beating that

sent his wife to the hospital and, according to a witness, left blood in every room of their house,”

who ended up with only two citations for disorderly conduct.

       201.    Attached as Exhibit 41 is a true and correct copy of an online article I found

dated October 4, 2018 from the Milwaukee Journal Sentinel titled “Milwaukee police official

promoted to assistant chief despite sexual harassment complaints.”          The article notes that

Assistant Chief Raymond Banks “harassed a female officer for years, making sexual comments,

calling her at home to proposition her and barging into her office uninvited,” and the officer was

so traumatized that she had to take medical leave. She reported his sexual harassment to Internal

Affairs and to the Fire & Police Commission, resulting only in Banks’ promotion to Assistant

Chief and in further retaliation against her.

       202.    In my answers to Defendant’s First Set of Interrogatories, I listed “comparator

information demonstrating that male officers committing violations of the Defendant’s Rules of

Conduct the same as or worse than Plaintiff were treated more favorably than Plaintiff:”

       a.         Reginald Hampton was accused of sexually assaulting two women he met on

                  duty. Fire & Police Commission overturned and gave him 60 days. I worked

                  with him in District 7 and have news accounts of his conduct.

       b.         Mark Kapusta pointed a gun a woman's head in a drunken road rage. Woman

                  was delivering papers and when Kapusta honked at her and she honked back,

                  held a gun and aimed the gun at the woman's head. Kapusta admitted to being

                  drunk and when questioned changed his story. FPC reduced firing to 60 days

                  and he remained on the force. I have news accounts of his conduct.



                                                35

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 35 of 40 Document 86
c.     Patrick Fuhrman, charged with felony beating that sent his wife to a hospital,

       ended up with a disorderly conduct ticket. He beat his wife, throwing her on the

       floor and leaving her with bruises on her face, legs, elbows and shoulders, and

       she needed stitches. Fuhrman admitted to the abuse, stated that he was sorry,

       and kept his job with a plea bargain. Fuhrman along with 14 other Milwaukee

       police benefited from deferred prosecution. He was in my class and at District

       I worked in; his wife worked at the same district.        He also got into an

       altercation at work with another officer in District 3 and was not disciplined. I

       also have news accounts of his conduct.

d.     John Corbett was convicted of drunk driving with a child in the car, had his 13

       year old daughter drive the auto. I worked with him in District 3 and he had a

       drinking problem, and I have news accounts of his conduct.

e.     Robert A Brown, II, fought with his girlfriend in 1998 and was to finish anger

       management classes which he did not, and he blamed it on an oversight.

f.     Scott D. Charles was accused of on-duty sexual misconduct; he was promoted

       to Sergeant after that and was a supervisor.

g.     Robert Velez’s wife fled from her home to escape abuse in 2011, and Robert

       Velez then punched her and her boyfriend in the face threatening to kill them;

       he was arrested for battery and misconduct in public office and was suspended

       for only 6 days. He was in my class and I have news accounts of his conduct.

h.     Detective Edward McCrary was charged with disorderly conduct when he

       fought his wife and choked her cousin. He kept his job even though he never

       held up his part of the plea bargain to get therapy. I worked with him and he



                                     36

Case 2:16-cv-01089-WED Filed 06/21/19 Page 36 of 40 Document 86
       was put on desk duty for domestic violence.

i.     Sergeant Charles Cross kicked in the apartment door he shared with his

       girlfriend and got his charges dismissed if he got help. I heard about this

       conduct from other officers and I have news accounts of his conduct.

j.     Zebedee Wilson violated a restraining order in 1994 and his wife needed

       surgery after he kicked and punched her in the face, but Tommy Thompson, the

       governor, erased the conviction and he kept his law enforcement career. I have

       news accounts of his conduct.

k.     Darryl Winston was the assistant chief who oversaw performance and

       discipline. He was caught in sexual misconduct on and off the job with young

       boys. I knew about this from other officers.

l.     Herb Glidewell had a restraining order against him for domestic violence by his

       wife, Jill Riley, until 2013. While on duty, Herb Glidwell was home without

       knowledge of his supervisors. I know that Herb Glidwell committed perjury in

       2010 in formal court proceedings. He was protected by the department and

       never disciplined. I know both parties.

m.     Lt. David Salazar was investigating wrongdoings by other officers when he was

       a suspect in a domestic abuse allegation with his wife. The dispatch reports that

       his wife called and stated that Salazar was drunk and breaking in the door. Then

       the recordings were purged from the system and the story changed. The

       allowance of officers to hide behind the discretion of many of the DV cases is

       unacceptable. He continues to investigate officers of wrongdoing. He was my

       Captain in 2015 when he was sent to the Intelligence Division.



                                       37

Case 2:16-cv-01089-WED Filed 06/21/19 Page 37 of 40 Document 86
n.     Chief Edward Flynn stated that domestic violence is a priority for the

       department, rolling out an initiative to combat the problem, targeting repeat

       offenders and calling for greater protection of frequent victims. He has

       essentially done nothing to combat the problem except issuing this statement.

o.     Lt. Steven Kelly was demoted to Sergeant in 2017 after kicking and spitting on

       someone. Fire & Police Commission Executive Director Mary Nell Regan did

       nothing about it. Kelly was disciplined for not being civil to a coworker. Chief

       Flynn suspended Kelly for 5 days for not treating other employees properly,

       using profanity laced language, and his schedule had to be changed to

       accommodate other employees that he harassed. Kelly lied in my case; he never

       came to the hospital and talked to me although he claimed that he did. I also

       have news accounts of his conduct.

p.     Lt. Dennis Turczinski, lied on his time cards and stole overtime. He also lied

       about his dog kennel business, but continues to have a job. I knew him and I

       also have news accounts of his conduct.

q.     Alex Ayala lied to ICE and PPD regarding his brother Oscar Ayala using a

       dead cousin's name. He was never fired, and served no suspension. I knew him

       and worked with him, and I also have news accounts of his conduct.

r.     Bradley R. Dall sexually harassed women on the job was demoted and then

       promoted again and not fired. I knew him and he supervised me and sexually

       harassed me as well. I know that one of his victims wrote a complaint to the

       Fire & Police Commission after she was forced to quit the department.

s.     Joshua Albert tased a police aide in the face on duty and was not disciplined for



                                     38

Case 2:16-cv-01089-WED Filed 06/21/19 Page 38 of 40 Document 86
                 it. I have news accounts of his conduct.

       203.    Attached as Exhibit 42 is a true and correct copy of an online article I found

dated May 22, 2012 from the Milwaukee Journal Sentinel titled “Hundreds of assault cases

misreported by Milwaukee Police Department.” The article notes that Chief Flynn misreported

hundreds of violent assault cases as minor, showing “a systemic problem in the department—

there has to be a failure of leadership.” Misreporting the cases made crime appear to go down so

that Chief Flynn’s four-year contract was renewed.

       204.    Attached as Exhibit 43 is a true and correct copy of an online article I found

dated June 12, 2012 from the Milwaukee Journal Sentinel titled “MPD staff routinely changed

crime codes.” The article notes further information on Chief Flynn’s misreporting hundreds of

violent assault cases as minor, making violent crime appear to go down so that Chief Flynn’s

four-year contract was renewed.

       205.    Attached as Exhibit 44 is a true and correct copy of an online article I found

dated November 24, 2012 from the Milwaukee Journal Sentinel titled “Flawed Milwaukee crime

numbers festered for years.”      The article notes “Police Chief Edward Flynn swept into

Milwaukee almost five years ago, promising to modernize the department with a data-driven

approach, using timely information to analyze crime trends and deploy officers to hot spots.”

“Since then, Flynn has publicly touted the city’s falling crime numbers more than a dozen times,

a downward trend that helped him become the first chief appointed to a second term in nearly

three decades. Those numbers were deeply flawed and the department knew it. But it didn’t

bother to tell the public.” The department “failed to correct the problems … until they were

exposed this year by the Journal Sentinel.”

       206.    Attached as Exhibit 45 is a true and correct copy of the deposition of MaryNell



                                               39

       Case 2:16-cv-01089-WED Filed 06/21/19 Page 39 of 40 Document 86
Regan taken on January 17, 2019 and Exhibits 1, 2, 5, 6, 7, 8 & 9.

       207.    Attached as Exhibit 46 is a true and correct copy of the deposition of Johnny

Sgrignuoli taken on February 28, 2019. Pages 54-106 and Exhibit 4 are marked confidential and

attached separately.

       Dated this 21st day of June, 2019.



                                                       s/ Shannon Lewandowski .
                                                    Shannon Lewandowski, Plaintiff

HEINS EMPLOYMENT LAW PRACTICE LLC
200 South Executive Drive, Suite 101
Brookfield, WI 53005
(262) 241-8444 voice
e-mail: jheins@heinslawoffice.com




                                               40

        Case 2:16-cv-01089-WED Filed 06/21/19 Page 40 of 40 Document 86
